NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARCHIE OVERTON; S. PATRICK                      No.    18-16610
MENDEL,
                                                D.C. No. 3:18-cv-02166-EMC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

UBER TECHNOLOGIES, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                            Submitted March 6, 2020**


Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Archie Overton and S. Patrick Mendel appeal pro se the district court’s

dismissal of their action under the Federal Motor Carrier Act and California law

against members of the California Public Utilities Commission (“CPUC”), Uber



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Technologies, Inc., and other defendants. We review de novo the district court’s

dismissal for failure to state a claim, and we review the denial of leave to amend

for an abuse of discretion. Becerra v. Dr Pepper/Seven Up, Inc., 945 F.3d 1225,

1228 (9th Cir. 2019); Great Minds v. Office Depot, Inc., 945 F.3d 1106, 1112 (9th

Cir. 2019). We review de novo the district court’s rulings regarding constitutional

standing. Patel v. Facebook, Inc., 932 F.3d 1264, 1270 (9th Cir. 2019), cert.

denied, 2020 WL 283288 (U.S. Jan. 21, 2020) (No. 19-706). We affirm the district

court’s judgment.

      The district court correctly concluded that Overton and Mendel lacked

Article III standing to seek invalidation of the CPUC’s licensing scheme for

“transportation network companies,” or “TNCs,” as preempted by the Federal

Motor Carrier Act. See Planned Parenthood of Greater Wash. & N. Idaho v. U.S.

Dep’t of Health & Human Servs., 946 F.3d 1100, 1108 (9th Cir. 2020) (“Article III

standing requires injury-in-fact, causation, and redressability.”). First, appellants

did not sufficiently allege an injury-in-fact in any imminent federal enforcement of

Federal Motor Carrier Act registration requirements on Uber drivers such as

themselves. Second, appellants did not show that any federal enforcement would

be caused by the CPUC. Third, appellants did not plausibly allege that invalidation

of the TNC statue would redress their alleged harm because, whether or not

California administers a TNC program, the federal requirements would still exist.


                                           2
      We affirm the district court’s conclusion that 49 U.S.C. § 49505, a Federal

Motor Carrier Act prohibition against state collection of fees on interstate

passenger transportation, does not preempt California’s assessment of “PUCTRA”

fees on passenger carriers pursuant to Cal. Pub. Util. Code §§ 421, 431. See Cal.

Ins. Guar. Ass’n v. Azar, 940 F.3d 1061, 1067 (9th Cir. 2019) (standard for express

preemption); McClellan v. I-Flow Corp., 776 F.3d 1035, 1039 (9th Cir. 2015)

(standard for conflict preemption). PUCTRA fees are assessed only on intrastate

transportation, and the Federal Motor Carrier Act applies only to interstate

transportation. See 49 U.S.C. § 13501; Cal. Pub. Util. Code § 424(b).

      As to appellants’ claims against the Uber defendants, the district court

properly held that appellants lacked standing, based on fear of federal prosecution

or other theories, to allege that Uber was operating as a motor carrier under the

Federal Motor Carrier Act without registration in violation of 49 U.S.C. § 14707.

See Planned Parenthood, 946 F.3d at 1108. The district court also did not err in

concluding, alternatively, that plaintiffs’ registration claim failed on its merits.

Uber is not a “motor carrier” required to register under the Federal Motor Carrier

Act because it does not own, rent, or lease vehicles. See 49 U.S.C. §§ 13102(14),

13902(a). Further, assuming Uber is a “broker” under the Act, registration is

required only for brokers for transportation of property, as opposed to

transportation of passengers. See 49 U.S.C. §§ 13102(2) (defining broker),


                                            3
13904(a) (registration requirement applies to “a broker for transportation of

property”).

      The district court properly dismissed Overton and Mendel’s state law claims

against Uber for breach of contract, unjust enrichment, indemnification, violation

of California’s Unfair Competition Law, and fraud. Insofar as these claims are

premised on the notion that Uber was operating without proper authority as a

motor carrier or broker under federal law, they lack merit because appellants failed

to state a claim that Uber violated the registration requirements of the Federal

Motor Carrier Act. Insofar as the state law claims are premised on the notion that

Uber was operating as a TNC or a “transportation charter-party carrier” (“TCP”)

without proper authority under California law, the claims lack merit because, when

the district court entered judgment, CPUC Decision 18-04-005, requiring Uber

Technologies, Inc., to register as a TCP and TNC, was not yet final and non-

appealable.

      The district court properly exercised its discretion in dismissing the action

without leave to amend. See Great Minds, 945 F.3d at 1112.

      All pending motions are denied.

      AFFIRMED.




                                          4